IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                     __________________________

                             No. 01-11454
                           Summary Calendar
                     __________________________


MARIA BENTON,
                                               Plaintiff-Appellant,

versus

HOT SHOT EXPRESS, INC., ETC; ET AL,

                                               Defendants

HOT SHOT EXPRESS, INC., A Company of the Jones Motor Corporation

                                                  Defendant-Appellee.

         ___________________________________________________

             Appeal from the United States District Court
              For the Northern District of Texas, Dallas
                          (No. 99-CV-1015-H)
         ___________________________________________________
                             July 24, 2002


Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM*:

     Maria Benton (“Benton”) appeals from the district court’s

order granting summary judgment in favor of Hot Shot Express, Inc.

(“Hot Shot”).     Because the summary judgment was not a final

decision under Title 28 U.S.C. §1291, we dismiss the appeal for

lack of jurisdiction.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           I.     Facts and Proceedings

     Benton sued Hot Shot, Russ Benet, Lona Benet, and R.E.B.

Express, Inc. (“R.E.B.”) asserting claims of breach of contract,

fraud, and violation of the Texas Deceptive Trade Practice Act.

After reading an advertisement published by R.E.B./Hot Shot in a

national trucking magazine, Benton purchased a truck and trailer

and entered into a hauling contract.              Benton purchased the truck

and trailer before seeing them but was assured they met all safety

requirements and were ready for use.              The truck and trailer were

not, however, in an acceptable condition when Benton arrived to

retrieve them.

     Benton apparently had conversations with representatives of

Hot Shot and R.E.B. and was under the impression that R.E.B. was an

agent for Hot Shot.      As a result, Benton initially filed suit

against Hot Shot and Russ Benet, and Hot Shot filed a third party

complaint   against   R.E.B.     Hot       Shot   denied   giving   any   agency

authority to R.E.B. or Benet, but Benton contended that Hot Shot

was vicariously liable for any actions taken by R.E.B. or Benet.

Hot Shot filed a motion for summary judgment which was granted by

the district court on October 10, 2001, so Benton appealed.

                               II.   Analysis

     We must first determine whether we have jurisdiction to

consider the merits of this appeal.           Under Title 28 U.S.C. §1291,

we have authority to entertain “appeals from all final decisions of

the district courts of the United States.”                 While the district

                                       2
court granted Hot Shot’s motion for summary judgment, it did not

dispose of the claims against Russ and Lona Benet or R.E.B.           Under

Fed.R.Civ.P. 54(b),

     When more than one claim for relief is presented in an
     action,...or when multiple parties are involved, the
     court may direct the entry of a final judgment as to one
     or more but fewer than all of the claims or parties only
     upon an express determination that there is no just
     reason for delay and upon an express direction for the
     entry of judgment. In the absence of such determination
     and direction, any order or other form of decision,
     however designated, which adjudicates fewer than all the
     claims or the rights and liabilities of fewer than all
     the parties shall not terminate the action as to any of
     the claims or parties, and the order or other form of
     decision is subject to revision at any time before the
     entry of judgment adjudicating all the claims and the
     rights and liabilities of all the parties.

Jurisdiction over this appeal is appropriate only if the district

court certified the appeal under Rule 54(b) as all claims have yet

to be adjudicated.       The district court may direct the entry of a

final judgment to fewer than all parties to an action only if (1)

it makes an express determination that there is no just reason for

delay and (2) an express direction for the entry of judgment is

made. See Fed.R.Civ.P. 54(b), supra. Benton is under the mistaken

impression that the clerk of court’s entry of the district court’s

Memorandum Opinion and Order is an entry of judgment.            It is not.

Because the summary judgment order did not dispose of the claims

against all defendants and was not certified under Rule 54(b),

Benton’s   appeal   is    premature.       Accordingly,   this   appeal   is

dismissed for lack of jurisdiction.



                                       3
4